Citation Nr: 1827992	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  15-33 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for left knee disability, to include left knee chondromalacia patella and left knee patellofemoral pain syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 2000 to August 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

In November 2015 the Veteran testified in a Video Conference Hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development and clarification is necessary to fully adjudicate the claim. Specifically, the Veteran must be afforded a new VA examination appropriate to clarify the nature of any left knee disability separate and apart from his service-connected Osgood Schlatter's Disease and offer an adequate etiological opinion. 

The Veteran underwent a VA knee examination in November 2012.  The examiner diagnosed the Veteran with Osgood-Schlatter's Disease bilaterally and left chondromalacia patella.  Furthermore, the examiner noted that diagnostic testing revealed degenerative or traumatic arthritis in both knees.  The VA examiner opined that the diagnosed left knee chondromalacia patella was a new and separate condition not related to his service-connected bilateral Osgood-Schlatter's Disease because "both diagnoses are concerned with completely different parts of the anatomy."  The examiner further opined that the Veteran's chondromalacia patella was "less likely than not directly related to the episode of bilateral patellar femoral pain syndrome noted in the service treatment records."  As rationale the VA examiner noted that the in-service bilateral patellar femoral pain syndrome was an "acute self-limited condition that resolved by [his] review of the objective service treatment records, because there was no follow up notes for this episode" and because there was no "objective medical evidence that the patient had chondromalacia patella for the left knee until March 7, 2011."

In January 2016 the Veteran underwent a second VA knee examination in which the examiner provided a diagnosis of right knee joint osteoarthritis and bilateral patellofemoral pain syndrome.  Regarding diagnostic testing, the examiner noted that degenerative or traumatic arthritis was documented only in the right knee.  The VA examiner opined that the bilateral patellofemoral syndrome had progressed to osteoarthritis and Osgood-Schlatter's Disease and were at least as likely as not incurred in or caused by the bilateral knee complaints from service.  As rationale the examiner stated that "the Veteran's present condition of bilateral patella femoral syndrome with progression to osteoarthritis and Osgood-Schlatter of knees are at least as likely as not incurred in or caused by...service" because "there is clear evidence of the bilateral knee complaints in the service file...evidence of the condition at present...[and] continuation of the condition."  Furthermore, the examiner noted that the Veteran's in-service "injuries and type of activities the Veteran was required to perform while in service would most likely result in the type of conditions listed above."

Following the January 2016 VA examination, the RO appears to have discontinued the Veteran's service-connected bilateral Osgood-Schlatter Disease and recharacterized the condition as Osgood-Schlatter Disease of the left knee only.  Additionally, separate service-connection for right knee patellofemoral pain syndrome with osteoarthritis was granted.

The Board finds that, given the conflicting diagnoses and medical opinions regarding the Veteran's left knee disability, further examination is necessary to clarify the Veteran's left knee pathology and offer an adequate opinion regarding service connection. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination to determine the current nature and likely etiology of any left knee disability separate from his service-connected Osgood Schlatter's Disease.  The claims file and all pertinent records must be made available to the examiner for review.  Based on the examination and review of the record, the examiner should answer the following question:

(a)  Clarify and identify all diagnoseable conditions of the Veteran's left knee that are separate and apart from his Osgood Schlatter's Disease.

(b)  For any diagnoses identified pursuant to paragraph (a), is it at least as likely as not (i.e., probability of approximately 50 percent), that the Veteran's currently diagnosed left knee disability is due to the Veteran's active duty service?

(c)  If the answer to paragraph (b) is no, is it at least as likely as not that the Veteran's hypertension was aggravated by his service-connected Osgood Schlatter's Disease?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

The examiner must address the previous VA knee examinations of record in providing the requested opinions.  The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Thereafter, readjudicate the claims.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




